856 F.2d 192
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John Gregory BOOKER, Petitioner-Appellant,v.Carol SHIRLEY, Acting Warden, LLCC;  David Armstrong,Attorney General of Kentucky, Respondents-Appellees.
No. 88-5411.
United States Court of Appeals, Sixth Circuit.
Sept. 1, 1988.

Before LIVELY, RYAN and ALAN E. NORRIS, Circuit Judges.

ORDER

1
Petitioner Booker moves for counsel on appeal from the district court's order denying this petition for a writ of habeas corpus.  28 U.S.C. Sec. 2254.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
A Louisville, Kentucky jury convicted Booker of trafficking in drugs and of being a persistent felony offender (PFO).  He received a ten year sentence.  He exhausted his state remedies.


3
In his petition, Booker challenged his PFO conviction on the grounds that one of the felony convictions underlying the charge could not properly be applied to support the PFO conviction.  The district court held that Booker's case was controlled by Stamps v. Rees, 834 F.2d 1269, 1274-75 (6th Cir.1987), cert. denied, 108 S.Ct. 1279 (1988), and denied the petition.


4
We agree with the conclusions of the district court for the reasons stated in its memorandum opinion.  Accordingly, the motion for counsel is denied.  The order of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.